By an indictment adequately framed and regularly presented, appellant was charged with the unlawful transportation of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
Appellant filed a motion to quash the venire, charging that on the 15th day of July, a special term of court was ordered by the district judge to be convened on the 7th day of August following, and the court intentionally refrained from having the jury commission draw veniremen for the special term. The motion avers that this omission was purposely done and not through inadvertence on the part of the State. No bill of exceptions is found complaining of the action of the court in overruling this motion. In fact, the minutes of the court do not reveal any action upon the motion to quash the venire. There is brought here, however, a certified copy of the trial judge's docket, showing the entries thereon, one of them being "defendant's motion to quash the jury list overruled" to which defendant excepts. The motion presents a question of fact, but in the absence of something authenticated by the trial judge bringing to the knowledge of this court facts which he found to be true or upon which the presumption in favor of the correctness of his ruling apparently would prevail.
The legal question which the appellant seeks to have reviewed has this day been decided adverse to his contention in the case of Bennett v. State, No. 7493, 254 S.W. Rep., 949.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 30, 1924.